Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 07/12/2021, Applicant amended Claims 1, 7, 12-15,  and 17-20, canceled Claims 6 and 16, and argued against all objections and/or rejections previously set forth in the Office Action dated 04/19/2021.
In light of Applicant’s amendments and remarks, the rejections of Claims 12-20 under 35 U.S.C. §101 are withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to 

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 7-9, 11-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nigro et al. (hereinafter Nigro): U.S. Patent Application Pub. No. 2020/0228479, in view of Williams et al. (hereinafter Williams): U.S. Patent Application Pub. No. 2016/0006679.
Claim 1:

Nigro expressly teaches:

A method for sending a message, comprising: 
receiving an operation instruction for selecting a resource icon (fig. 5; [0145]: selecting a 
resource icon or graphic element/icon); 
5acquiring a unique identifier corresponding to the resource icon in response to the
operation instruction ([0047][0153]: identifying an univocal identification code ID corresponding to the selected graphic element);
	obtaining an image resource based on a pre-stored corresponding relationship between the unique identifier and the image resource ([0134][0135]: obtaining an actual image associated with the identified univocal identification code ID).
	Nigro does not explicitly disclose:
	detecting an operation gesture.
	Williams, however, expressly teaches:

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Nigro to include: detecting an operation gesture, for the purpose of manipulating a selected image so as to produce a customized object from it, as taught in Williams.
 Williams further teaches:
determining control information of the image resource for controlling a presentation effect of the image resource based on the operation gesture ([0038]: determining control information of an emoticon for how to be presented according to the pattern); 
10generating the message by encapsulating the image resource and the control information ([0037][0038]: creating a message view that is overlaid with the emoticon); and 
sending the message to a receiver device ([0037]: transmitting the message to a recipient).  
Claim 2. The method of claim 1, wherein said determining the control information comprises: determining a moving track based on the operation gesture, wherein the operation gesture 15comprises a first gesture for moving the image resource; and determining the control information based on the moving track for presenting the image resource based on a motion track, wherein the motion track is matched with the moving track (Williams-[0038]: presenting the emoticon based on a motion track of the pattern).  
Claim 3. The method of claim 2, wherein the control information comprises the moving track, key points of the moving track and presenting durations of respective key points; 20wherein the key points are determined based on a selecting instruction; and wherein the presenting 
Claim 5. The method of claim 1, wherein said determining the control information comprises: 30determining a pattern based on the operation gesture, wherein the operation gesture 18Atty. Dkt.: TDIP010.002AUS comprises a third gesture for drawing a pattern; and determining the control information based on the pattern for presenting the image resource with the pattern (Williams-[0038]: drawing a pattern on screen that the emoticon will follow).  
Claims 7-9 and 11:
The subject matter recited in each of Claims 7-9 and 11 corresponds to the subject matter recited in Claims 1-3 and 5, respectively, including transmission of a message with an emoticon to a recipient (Williams-[0036][0037]).  Thus Nigro in view of Williams discloses every limitation of Claims 7-9 and 11, as indicated in the above rejections for Claims 1-3 and 5.
Claims 12-13 and 15:
The subject matter recited in each of Claims 12-13 and 15 corresponds to the subject matter recited in Claims 1-3 and 5, respectively.  Thus Nigro in view of Williams discloses every limitation of Claims 12-13 and 15, as indicated in the above rejections for Claims 1-3 and 5.
Claims 17-18 and 20:
The subject matter recited in each of Claims 17-18 and 20 corresponds to the subject matter recited in Claims 7-9 and 11, respectively.  Thus Nigro in view of Williams discloses every limitation of Claims 17-18 and 20, as indicated in the above rejections for Claims 7-9 and 11.



Claims 4, 10, 14, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nigro in view of Williams, and further in view of Chaudhri et al. (hereafter Chaudhri): U.S. Patent Application Pub. No. 2017/0357324.
Claim 4:
As indicated in the above rejection, Nigro in view of Williams discloses every limitation of claim 1.   
Nigro in view of Williams does not explicitly disclose:
determining the control information comprises: determining a screen touching duration based on the operation gesture, wherein the 25operation gesture comprises a second gesture for playing the image resource; and determining the control information based on the screen touching duration for presenting the image resource with a presenting duration, wherein the presenting duration equals to the screen touching duration.  
Chaudhri, however, expressly teaches:
determining the control information comprises: determining a screen touching duration based on the operation gesture, wherein the 25operation gesture comprises a second gesture for playing the image resource; and determining the control information based on the screen touching duration for presenting the image resource with a presenting duration, wherein the presenting duration equals to the screen touching duration ([0326][0439][0440]: displaying a looped playback of visual/control information/representation corresponding to a touch input).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Nigro and , for the purpose of reducing the cognitive burden on a user and produce more efficient interactions in an easy-to-communicate manner among devices, as taught in Chaudhri.
Claims 10, 14, and 19:
The subject matter recited in each of Claims 10, 14, and 19 corresponds to the subject matter recited in Claim 4.  Thus Nigro in view of Williams and Chaudhri discloses every limitation of Claims 10, 14, and 19, as indicated in the above rejections for Claim 4.

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §102 & 103 with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 


Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Daeho D Song/
Primary Examiner, Art Unit 2177